Case: 15-11712     Date Filed: 01/05/2016   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-11712
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:06-cr-60136-JAL-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JESSIE MORRISON,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (January 5, 2016)

Before MARCUS, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Jessie Morrison appeals from the district court’s denial of his motion to

reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2). On appeal, he argues that

the district court abused its discretion in denying his motion by not considering the
              Case: 15-11712    Date Filed: 01/05/2016   Page: 2 of 3


18 U.S.C. § 3553(a) factors, and by counting his prior convictions against him

twice. After thorough review, we affirm.

      We review de novo the district court’s legal conclusions regarding the scope

of its authority under the Sentencing Guidelines in a § 3582(c)(2) proceeding.

United States v. Anderson, 772 F.3d 662, 666 (11th Cir. 2014). A district court has

discretion to reduce an imprisonment term if a defendant’s sentence is based on a

sentencing range that was later lowered by the Sentencing Commission. See 18

U.S.C. § 3582(c)(2).

      To obtain a reduction in a term of imprisonment based on an amendment to

the Sentencing Guidelines, the relevant amendment must be listed in U.S.S.G. §

1B1.10(d).    U.S.S.G. § 1B1.10(a)(1).       Because it is listed in § 1B1.10(d),

Amendment 782 to the Sentencing Guidelines may serve as the basis for a sentence

reduction. Id. § 1B1.10(d). Amendment 782 reduced by two levels the base

offense levels that apply to most drug offenses under §§ 2D1.1 and 2D1.11.

U.S.S.G. App. C, Amend. 782 (2014). Section 3582(c)(2) does not authorize a

resentencing; rather, it permits a sentence reduction within the narrow bounds

established by the Sentencing Commission. Dillon v. United States, 560 U.S. 817,

831 (2010).

      Here, Morrison’s base offense level was determined by the application of §

4B1.1, which was not revised by Amendment 782. Because Morrison’s base level


                                         2
              Case: 15-11712    Date Filed: 01/05/2016   Page: 3 of 3


was not determined by a section effected by Amendment 782, that amendment

does not lower his guideline range. Accordingly, he is not eligible for a sentence

reduction based on that amendment, and the district court correctly determined that

it did not have the authority to reduce his sentence under § 3582(c)(2).

Furthermore, § 3582 does not authorize a resentencing, or allow this Court to

review whether Morrison was sentenced as a career offender in error. See Dillon,

560 U.S. at 831.

      AFFIRMED.




                                        3